Citation Nr: 0707666	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-09 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1967 to February 
1971.  The veteran died in January 2002; the appellant is the 
veteran's surviving spouse.  His service awards include a 
Purple Heart.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which, in pertinent part, denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The Board Remanded the 
claim in February 2004.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  The pathology reports establish that the veteran did not 
have soft tissue sarcoma, or any other cancer which may be 
presumed associated with exposure to herbicides, and the 
preponderance of the medical evidence establishes that there 
is no etiologic relationship between the veteran's exposure 
to herbicides and his death from transitional cell carcinoma 
of the bladder.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1113, 1116, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cancer which caused the 
veteran's death was related to his exposure to Agent Orange.

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The law and 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, following her February 2002 claim for 
service connection for the cause of the veteran's death, the 
appellant was provided with a March 2002 letter which advised 
her of the criteria for establishing service connection for 
the cause of a veteran's death.  This notice informed the 
appellant of the actions VA would take to assist her to 
develop the claim, advised the claimant of the evidence 
required to substantiate the claim, and advised her of the 
types of evidence that might be relevant to substantiate the 
claim.  This letter also advised her to tell VA about any 
additional evidence she wanted VA to obtain.  

In March 2003, the RO issued a statement of the case (SOC) 
that advised the appellant specifically of regulations 
pertaining to exposure to herbicides during service in 
Vietnam and diseases which may be presumed due to such 
exposure.  This SOC also provided the appellant with the 
completed text of 38 C.F.R. § 3.159, as revised to implement 
the VCAA.  Following the Board's Remand in February 2004, the 
appellant received another letter advising her generally of 
the provisions of the VCAA.  The appellant discussed the law 
and regulations pertaining to exposure to herbicides at her 
July 2003 personal hearing, so it is clear that she received 
the information regarding exposure to herbicides and 
understood that it pertained to her claim for service 
connection for the cause of the veteran's death.

The February 2002 letter, March 2003 SOC and the February 
2004 notice letter informed the appellant to submit any 
pertinent evidence she has in her possession, informed her of 
the evidence required to substantiate her claim for service 
connection for the cause of the veteran's death, including on 
the basis of exposure to herbicides, the information required 
from her to enable VA to obtain evidence on her behalf, the 
assistance that VA would provide to obtain evidence on her 
behalf, and that she should submit such evidence or provide 
VA with the information necessary for VA to obtain such 
evidence on her behalf.  Therefore, the Board finds that she 
was provided with the notice required by the VCAA.  As this 
information was provided prior to the final readjudication in 
this case in October 2005, the VCAA notice is in compliance 
with the statute and the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Moreover, all available evidence pertaining to the claim has 
been obtained.  The clinical records pertaining to the 
disease that led to the veteran's death have been obtained.  
The appellant has submitted a private medical opinion 
pertaining to the cause of the veteran's death, and VA 
medical opinion has been obtained.  The appellant has 
testified at a personal hearing.  An independent medical 
opinion has been obtained to supplement the medical opinions 
of record.  No other pertinent records have been identified.  
Neither the appellant nor her representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the claimant in the development of the 
facts pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the claim on appeal following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

Although the VCAA notices referred to above do not 
specifically address the disability rating and the effective 
date that may be assigned following a grant of service 
connection, the lack of such notice to the appellant is 
harmless error, since the denial of the claim renders moot 
such notice.  

Claim for service connection for the cause of the veteran's 
death

If a veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse is entitled to 
dependency and indemnity compensation (DIC).  38 U.S.C.A. § 
1310.  The standards and criteria for determining whether the 
disability and death are service connected are those 
applicable to a determination of service connection under 38 
U.S.C.A. § 1110 (the standards under title 11, U.S.C.A.).  In 
order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

In this case, the appellant contends that the carcinoma which 
caused the veteran's death was caused by the veteran's 
exposure to herbicides in Vietnam.  VA regulations pertaining 
to Agent Orange exposure, now expanded to include all 
herbicides used in Vietnam, provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The evidence 
of record documents the veteran's service in Vietnam.  See 38 
C.F.R. 3.307(a)(6)(iii), 3.313(a).  The veteran's exposure to 
herbicides is presumed.

During his lifetime, the veteran was granted service 
connection for hearing loss, left ear, tinnitus, and 
tonsillitis.  The combined disability evaluation assigned for 
those disabilities was 20 percent.  The appellant did submit 
a claim that the veteran's service-connected disabilities 
related to injuries received at the time the veteran earned a 
Purple Heart and flashbacks contributed to his death, but 
that claim was denied by a rating decision prepared in May 
2002.  The appellant did not appeal that aspect of the rating 
decision.  

The certificate of death listed the primary cause of death as 
metastatic bladder cancer.  The medical evidence establishes 
that the primary cancer was a cancer of the ureteric orifice 
and transitional cell cancer of the bladder and kidney.  
November 1995 and December 1995 pathology reports establish 
that papillary transitional cell carcinoma was present in the 
urinary bladder, which then involved the entire left ureter, 
the renal pelvis, and adjacent renal tissue, as well as the 
adrenal gland.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, service connection for 
certain diseases may be presumed.  The list of diseases which 
may be presumed to be etiologically related to exposure to 
herbicides includes Hodgkin's disease, non-Hodgkin's 
lymphoma, multiple myeloma, respiratory cancers (cancers of 
the lung, bronchus, larynx, or trachea), prostate cancer, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), to include adult 
fibrosarcoma, dermato-fibrosarcoma protuberans, malignant 
fibrous histiocytoma, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, but does not 
include bladder cancer.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for urinary 
bladder cancer, renal cancer, or skin cancer, among other 
disorders.  See 68 Fed. Reg. 27,630-641 (May 20, 2003).  

Although bladder cancer, ureteral cancer, and renal cancer 
are not listed at 38 C.F.R. § 3.309(e) as cancers which may 
be presumed related to exposure to herbicides, the appellant 
is not precluded from establishing service connection for the 
cause of the veteran's death with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

A November 1996 private medical opinion provided by Terry A. 
Melvin, MD, states that the herbicide chlorocine has been 
associated with bladder cancer.  Dr. Melvin did not, however, 
state that exposure to herbicides caused the veteran's 
transitional cell carcinoma in this case, although he noted 
the veteran's belief that this was the case.  There is no 
definition of the term "chlorocine" in Dorland's 
Illustrated Medical Dictionary (28th ed. 1994) or in 
Stedman's Medical Dictionary (27th ed. 2000).  

In a March 1999 statement, Dr. Melvin stated that, "We have 
been notified that since August 1996 this condition has been 
identified with Agent Orange exposure."  This statement from 
Dr. Melvin is not supported by findings adopted by VA, as 
published at 68 Fed. Reg. 27,630-641 (May 20, 2003).  In a 
statement dated in October 2002, Dr. Melvin indicated that 
the veteran's tumor did not behave like a normal transitional 
cell carcinoma.

In its February 2004 Remand, the Board directed further 
development of the appellant's claim of direct service 
connection of the veteran's bladder cancer.  The VA reviewer 
who provided a December 2004 opinion noted only that prostate 
cancer, but not bladder cancer, may, by regulation, be 
presumed related to exposure to herbicides.  In a May 2005 
addendum to the December 2004 opinion, and in a September 
2005 addendum to that opinion, the reviewer noted that there 
was no medical literature which linked transitional cell 
carcinoma of the bladder to exposure to Agent Orange.  This 
evidence is unfavorable to the appellant's claim, although it 
does not specifically address whether there might be a link 
in this case between the veteran's cause of death and his 
herbicide exposure.

In November 2006, the Board sought additional medical 
opinion.  In an opinion rendered in January 2007, the 
reviewer noted that there was little evidence in the medical 
literature to support a link between herbicide exposure and 
transitional cell carcinoma.  The reviewer further noted that 
literature supported a link between use of cigarettes and 
development of transitional cell carcinoma, and the veteran 
was a lifelong smoker.  The reviewer further noted that it 
was less than likely that the veteran's transitional cell 
carcinoma was related to his exposure to herbicides in 
Vietnam, and specifically opined that, given the specific 
facts of this case, there was no evidence to support a link 
between the cancer which caused the veteran's death and 
herbicide exposure.  This opinion, which notes that there is 
no general support for a link between herbicide exposure and 
transitional cell carcinoma, also notes that there is no 
circumstance which supports a specific link in this case.  
This opinion is wholly unfavorable to the appellant's claim.

Although Dr. Melvin's statements are favorable to the claim, 
the unfavorable November 2004 opinion, with two addenda, and 
the unfavorable January 2007 opinion outweigh Dr. Melvin's 
statements.  In particular, Dr. Melvin's statement that a 
link between transitional cell carcinoma and exposure to 
herbicides is known is in disagreement with VA's published 
position.  Dr. Melvin's statement that the veteran's 
carcinoma did not develop in a manner characteristic of 
transitional cell carcinoma is less persuasive than the 
pathology reports, which clearly reflect that the veteran's 
cancer was a transitional cell carcinoma.  

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable result.  
The claim for service connection for the cause of the 
veteran's death must be denied.  


ORDER

The appeal for service connection for the cause of the 
veteran's death is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


